                    Case 2:18-cv-00712-RSM Document 63 Filed 07/20/20 Page 1 of 4



                                                                       The Honorable Ricardo S. Martinez
 1

 2

 3

 4

 5

 6

 7

 8
                                       IN THE UNITED STATES DISTRICT COURT
 9                                   FOR THE WESTERN DISTRICT OF WASHINGTON
                                                   AT SEATTLE
10

11    UNITED STATES OF AMERICA,              )
                                             )                  Case No. 2:18-cv-00712-RSM
12             Plaintiff,                    )
                                             )                  STIPULATION REGARDING
13             v.                            )                  PRIORITY
                                             )
14    CAROL L. ENGEN, KING COUNTY, and       )
      QUALSTAR CREDIT UNION,                 )
15                                           )
               Defendants.                   )
16    _______________________________________)
17             The United States of America (“United States”) and King County, by and through their
18
     respective undersigned counsel, agree and stipulate as follows:
19
               1.         On May 16, 2018, the United States commenced this action, seeking, inter alia, to
20
     reduce federal tax assessments against Carol L. Engen to judgment, and foreclose federal tax
21

22   liens on real property located in King County (“Subject Property”). Dkt. No. 1.

23             2.         The Subject Property is commonly referred to as 16423 NE 15th Street, Bellevue,

24   WA 98008, bearing King County Assessor’s Parcel No. 329830-0450, and legally described as
25   follows:
26
                          LOT 26, BLOCK 2, HIGHLAND HILLS NO. 2, ACCORDING TO THE
27                        PLAT THEREOF RECORDED IN VOLUME 62 OF PLATS, PAGE 74,
      Stip. Re Priority                                                   U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:18-cv-00712-RSM)                 1                      Tax Division, Western Region
                                                                          P.O. Box 683
                                                                          Washington, D.C. 20044
                                                                          Telephone: 202-514-6056
                    Case 2:18-cv-00712-RSM Document 63 Filed 07/20/20 Page 2 of 4



                          RECORDS OF KING COUNTY, WASHINGTON.
 1
               See Dkt. No. 1, at ¶ 8.
 2

 3             3.         King County was named as a defendant in this matter pursuant to 26 U.S.C. §

 4   7403(b) because it may have an interest in the Subject Property. Dkt. No. 1, at ¶ 6.
 5             4.         King County’s interest in the Subject Property is for any unpaid real property
 6
     taxes, which are secured by liens that encumber the subject property pursuant to RCW
 7
     84.60.020.
 8
               5.         To the extent there is any unpaid amount owed to King County to which 26
 9

10   U.S.C. § 6323(b)(6) applies, on the date of the sale of the Subject Property, such amount will be

11   pro-rated through the date of the sale confirmation, and will have priority over the United States’

12   federal tax liens and judgment lien against the Subject Property.
13             6.         In the event the Court orders the sale of the Subject Property, the Subject Property
14
     will be sold free and clear of all the interests of the parties to this case. The proposed Order of
15
     Foreclosure and Judicial Sale submitted by the United States shall provide that the sale proceeds
16
     will be distributed first to the Internal Revenue Service to the extent of its costs and expenses of
17

18   the sale; second to King County to satisfy any amounts described in Paragraph 4, above; third to

19   the United States for federal tax liens; and fourth to the Clerk of the Court for any balance

20   remaining after the above payments until further order of the Court. If the affected parties cannot
21
     stipulate to the amounts of their liens, the parties shall file written briefs setting forth their
22
     positions and the Court shall determine the amounts of the liens.
23
               7.         In the event King County initiates collection procedures for unpaid property taxes
24
     against the Subject Property while this action is pending, including but not limited to, assignment
25

26   of the property tax liens, King County shall notify counsel for the United States, in writing, prior

27   to initiating such action.
      Stip. Re Priority                                                    U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:18-cv-00712-RSM)                  2                      Tax Division, Western Region
                                                                           P.O. Box 683
                                                                           Washington, D.C. 20044
                                                                           Telephone: 202-514-6056
                    Case 2:18-cv-00712-RSM Document 63 Filed 07/20/20 Page 3 of 4



               8.         The United States and King County agree to bear their own respective costs
 1

 2   related to this litigation, including any possible attorney’s fees, except costs of sale, which are

 3   paid out of the sale proceeds, ahead of any other party, as detailed in Paragraph 6, above. In

 4   addition, King County will be bound by the Court’s Order of Sale of the Subject Property, and
 5
     the United States will not seek any monetary judgment against King County.
 6

 7   DATED: July 17, 2020                              RICHARD E. ZUCKERMAN
                                                       Principal Deputy Assistant Attorney General
 8
                                                       /s/ Rika Valdman
 9                                                     YEN JEANNETTE TRAN
                                                       RIKA VALDMAN
10                                                     Trial Attorneys, Tax Division
                                                       U.S. Department of Justice
11                                                     P.O. Box 683
                                                       Washington, D.C. 20044
12                                                     Telephone:     202-616-3366 (Tran)
                                                                      202-514-6056 (Valdman)
13                                                     Fax: 202-307-0054
                                                       Email: Y.Jeannette.Tran@usdoj.gov
14
                                                               Rika.Valdman@usdoj.gov
15
                                                       Attorneys for the United States of America
16

17

18

19
     DATED: July 17, 2020                                /s/ Jennifer H. Atchison
20                                                     JENNIFER H. ATCHISON
                                                       King County Prosecuting Attorney’s Office (3rd
21
                                                       Ave.)
22                                                     516 3rd Ave.
                                                       W400 King County Courthouse
23                                                     Seattle, WA 98104
                                                       Telephone: 206-296-9000
24                                                     Email: Jennifer.atchison@kingcounty.gov
                                                       Attorney for King County
25

26

27
      Stip. Re Priority                                                  U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:18-cv-00712-RSM)                 3                     Tax Division, Western Region
                                                                         P.O. Box 683
                                                                         Washington, D.C. 20044
                                                                         Telephone: 202-514-6056
                  Case 2:18-cv-00712-RSM Document 63 Filed 07/20/20 Page 4 of 4



                                                    ORDER
 1

 2
               The foregoing Stipulation between the United States and King County is APPROVED.
 3
     SO ORDERED.
 4
               DATED this 20th day of July, 2020.
 5

 6

 7

 8

 9
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15
                                      CERTIFICATE OF SERVICE
16
            I hereby certify that on this 17th day of July, 2020, I electronically filed the foregoing
17   with the Clerk of Court using the CM/ECF system, which will send notice of such filing to the
     following CM/ECF participant(s):
18
     Jennifer H. Atchison (jennifer.atchison@kingcounty.gov)
19   Attorney for King County
20   Carol L. Engen (washnative@comcast.net)
     Pro Se Defendant
21

22                                                        s/ Rika Valdman
                                                          RIKA VALDMAN
23                                                        Trial Attorney, Tax Division
                                                          U.S. Department of Justice
24

25

26

27
      Stip. Re Priority                                               U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:18-cv-00712-RSM)             4                      Tax Division, Western Region
                                                                      P.O. Box 683
                                                                      Washington, D.C. 20044
                                                                      Telephone: 202-514-6056
